Title: To George Washington from Brice McGeehon, 18 October 1788
From: McGeehon, Brice
To: Washington, George


Washington County [Pa.] 
May it please your ExcellencyOctober the 18th 1788    
I am one of those unfortunate people who first settled and Improved your land on Millers run, in this County: and the only surviving settler that yet lives upon your tract, I have a small family, and finds myself unable at present, either to pay rent, or purchase. I find my strength much exausted, and my health impared, by the fatigue and hard labour I underwent in makeing my first improvements here. and now I can see no alternative, but either Cast myself upon your Excellencys Clemincy and patronage, or expose myself and small family to all those evils which are the Sure and Constant attendants on indigence and want.
I have ventured to Choose the former, drawing the same

Conclusion of your Excellency, which the servants of the Assyrian monarch did of the Kings of Israel, that you are Mercifull: and therefore request that your Excellency may make me a donation of the Spott I have improven together with what number of acres you may deem expedient.
No doubt upon hearing this application, this Queerie will naturely suggest itself in your Excellencys mind; is this person one of those people who withstood me in a lawsuit for that land? I frankly acknowledge I am. When I first settled this spott, I was newly married, and began the world (as the saying is) and my improvement together under the Idea that the land was unappropriated. Under the same Idea, I carried on my improvements, Confiding, that the laws of my Country would protect and secure me in the possession of that which I had acquired by occupancy, I therefore risqued the lawsuit with your Excellency, and the event has proved that I was mistaken; and I now look up to you Excellencys goodness, for that, which was legaly taken from me, and vested in you, by the Laws of my Country.
The spot I occupy is situate on the south west corner of the tract, and I am of opinion, that should your Excellency Indulge me with a small quantity together with my improvement, the real quantity Called for by your patent will not be much, if any thing, affected thereby.
To Conclude Sir—If that goodness which has ever marked the Character and Conduct of your Excellency, Considers my situation, as a medium, thro’ which it can extend itself in giving relief to a distress’d parent and family, you will Comply with my request, and I shall ever pray, that an Indulgent Providence, may not let you feel that large Patrimony he has been pleased to Confer upon you any thing diminished by such an act of generousity.
I hope your Excellency will please to vouchsafe me an answer by the bearer. I am your Excellencys most obedt Humble Servant

Brice Mcgeehon

